                      Case 2:20-cv-00279-WBS-DB Document 20 Filed 02/24/21 Page 1 of 3


                 1 RON MARQUEZ, SB# 272963
                   LAW OFFICES OF RON MARQUEZ
                 2 1280 E. 9th Street, Suite D
                   Chico, California 95928
                 3 Telephone: 530.332.8110

                 4 Attorneys for Plaintiffs
                   Clarence Beaver and
                 5 Joseph Stilwell

                 6
                                                 UNITED STATES DISTRICT COURT
                 7
                                                 EASTERN DISTRICT OF CALIFORNIA
                 8

                 9
                   CLARENCE BEAVER and JOSEPH                     CASE NO. 2:20-cv-00279-WBS-DB
                10 STILWELL,
                                                                  STIPULATION AND ORDER TO
                11                 Plaintiffs,                    AMEND THE FIRST AMENDED
                                                                  COMPLAINT
                12         vs.

                13 COUNTY OF BUTTE, BUTTE COUNTY
                   SHERIFF’S OFFICE, SHERIFF KORY L.
                14 HONEA in his Individual Capacity, DEPUTY
                   PEREZ in his Individual Capacity, DEPUTY
                15 WAHLBERG in his Individual Capacity,
                   SERGEANT CAMPBELL in his Individual
                16 Capacity, CORRECTIONAL OFFICERS
                   JOHN DOE 1-10, WELLPATH, LLC,
                17 WELLPATH MEDICAL STAFF JOHN DOE
                   1-10 and JANE DOE 1-10.
                18
                                 Defendants.
                19

                20
                           Plaintiffs CLARENCE BEAVER and JOSEPH STILWELL along with the
                21
                     Butte County Defendants and the Wellpath Defendants, by and through their
                22
                     undersigned counsel of record and subject to the approval of the court, stipulate and
                23
                     request a further amendment of the First Amended Complaint in order to correct the
                24
                     caption and identify the proper parties. Following Butte County’s responses to
                25
                     plaintiffs’ discovery demands, plaintiffs were informed that Sergeant Campbell was
                26
                     not the supervising officer on duty on the day of the incident, but instead, it was
                27
                     Sergeant J. Behlke. Plaintiffs were also informed by counsel for Wellpath LLC that
                28
Law Office of
Ron Marquez                                                      1                  Stipulation and Order to Amend Complaint
                     Case 2:20-cv-00279-WBS-DB Document 20 Filed 02/24/21 Page 2 of 3


                 1 Wellpath was not the medical provider at the jail on the day the subject incident

                 2 occurred. Plaintiffs have been informed that the correct medical provider is

                 3 California Forensic Medical Group (“CFMG”). With regards to “CFMG” the

                 4 defendants are agreeable to substituting the name California Forensic Medical

                 5 Group, Inc., (“CFMG”) in place of Wellpath Medical Staff “John Doe”. For these

                 6 reasons, the parties are in agreement that a further amendment of the Complaint

                 7 would be prudent.

                 8        IT IS SO STIPULATED.

                 9 Dated: February 23, 2021

               10                                       By:          /s/ Ron Marquez
                                                              Law Offices of Ron Marquez
               11
                                                              Ron Marquez, Esq.
               12                                             Attorneys for Plaintiffs

               13

               14

               15                                       By:           /s/ Peter Washington
               16                                             Peter Washington, Esq.
                                                              WASHINGTON & WASHINGTON
               17                                             Attorneys for County of Butte, Butte County
                                                              Sheriff’s Office, Sheriff Kory L. Honea, Esteban
               18                                             Perez, Chadwick Walberg and Kerry Turner
               19

               20

               21
                                                        By:          /s/ Jerome Varanini
               22                                             Jerome M. Varanini, Esq.
                                                              LAW OFFICES OF JEROME M. VARANINI
               23                                             Attorneys for WellPath, LLC
               24

               25

               26
               27

               28
Law Offices of Ron
Marquez                                                                              Stipulation and Order to Amend Complaint
                                                               2
      Case 2:20-cv-00279-WBS-DB Document 20 Filed 02/24/21 Page 3 of 3


 1                                               ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED THAT:

 3      1. The caption of the Amended Complaint be further amended to reflect the removal of

 4          Sergeant Campbell as a named Defendant and replaced with the name Sergeant J. Behlke.
 5
        2. The caption shall further reflect the substitution of a WellPath John Doe and replaced with
 6
            the name California Forensic Medical Group, Inc., (“CFMG”).
 7
        3. The Amended Complaint shall be filed pursuant to this stipulation.
 8

 9

10
            IT IS SO ORDERED.
11
     Dated: February 23, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3                     Stipulation and Order to Amend Complaint
